DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Applicant’s communication filed on March 10, 2022. Claims 1 – 20 are pending in the application.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 28 of the specification refers to a figure 1, but such figure does not exist in the drawings.  The description appears to be of figure 1A.  Correction of the specification is required to reference the correct figure number. 
Paragraph 65 refers to a figure 3C which is not present in the drawings.    
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/10/2022 and 9/13/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 14, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claims 3, 7, 14 and 16: are rendered indefinite because the recitations of “the transaction override request” lack sufficient antecedent basis in the claims.  Further, a definition of this phrase is not provided in the claims or in the specification. For examining, as claim 1 recites a transaction override approval request and is the only reference to the terms transaction, override and request, the phrase “transaction override request” is interpreted as referring to “a request for a transaction override approval” as first recited in the 2nd limitation of claim 1.     
   Dependent claims 4 and 15 are similarly rejected because they do not cure the deficiencies of claims 3 and 14, respectively.   





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Step 1
Claim 1 (and dependent claims 2-11) and claim 19 (and dependent claim 20) are directed to a process, which is a statutory category of invention. Claim 12 (and dependent claims 13-18) is directed to a computer comprising a processor and a non-transitory computer readable medium, which is a statutory category of invention (Step 1:Yes)

Step 2A 
Under the step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more enumerated categories of
patent ineligible subject matter (i.e., certain methods of organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. (MPEP 2106.04) Here, the independent claims at their core recite the abstract idea of:
    transmitting,…, a payment authorization request…, wherein a transaction override trigger is identified for payment transaction splitting…when a first account of a user is unable to tender a total payment amount in the payment authorization request or when the total payment amount exceeds a predetermined threshold;
   receiving…, a request for a transaction override approval…wherein the transaction override approval is provided by the user;
    transmitting a response to the transaction override approval; and
   receiving,…, a response to the payment authorization request, wherein the response to the payment authorization request is based at least in part on the transaction override approval.
   Here, the recited abstract idea falls within one or more of the three enumerated
categories of patent ineligible subject matter (MPEP §2106.04), namely, certain methods of organizing human activity, which includes sub-categories of fundamental economic practices or principles and/or commercial interactions (e.g., in the claim: determining to split a transaction and managing the approval/payment process through processing multiple payment authorization requests and customer approvals). The recited computing components – i.e. computer (merchant), network (payment processing) – do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea. (Step 2A Prong 1: Yes)

Step 2A Prong 2
The judicial exception is not integrated into a practical application.  The claim recites additional elements – computer (merchant), (payment processing) network, transaction override system. These computing elements are recited at a high-level of generality (e.g., see specification, paragraphs 28, 29, 33, 40, 53, fig. 2) such that these elements are merely used as tools to facilitate the abstract idea. (MPEP 2106.05(f))  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application as it  do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea without a practical application. (Step 2A-Prong 2: No).

Step 2B
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  When considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements – computer (merchant), (payment processing) network, transaction override system - merely recite use of computer devices as tools to facilitate performance of the abstract idea, where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea.  (Step 2B – No).

Independent claim 12 recites limitations similar to the limitations of claim 1 and therefore recite the same abstract idea for which arguments presented for claim 1 are applicable.  Claim 12 recites additional elements – non-transitory media and processor as comprising the merchant computer; arguments presented as to the additional elements in claim 1 are applicable here also.   Accordingly, claims 12 and 19 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 

Dependent claims 2-11 and 13-18 are also rejected under 35 USC 101.
   The dependent claims 2-11 further define the abstract idea as follows:  claims 2-5 and 20 further describing process of authorization requests/response; claims 6, 7, 8 (receiving approval), 9, 10 further describing the request and responses regarding override approval; claim 11 further describing the second account for splitting a transaction.  
   Dependent claim 8 also recites an additional element – graphical user interface – recited at a high level of generality (e.g., see specification, paras 65, 67, figs. 1D) that is an element that displays information, and is therefore used as a tool to facilitate the abstract idea (MPEP 2106.05(f)).     Claim 8 (under step 2A, prong 2) further recites the additional element – displaying…for providing the request for the transaction override approval, which recites insignificant extra-solution activity to the judicial exception – i.e, displaying data.(MPEP 2106.05(g))    This activity is incidental to the primary process (performance of the abstract idea) (see MPEP 2106.05(g)) and does not impose any meaningful limits on practicing the abstract idea.  Further, under step 2B, as stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368(Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this “displaying” limitation does not amount to significantly more than the abstract idea, because the courts have found the concept of mere data display to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
   Dependent claim 13 recites further description of the additional element, a computer (merchant) as a point of sale terminal (see specification, para 34) recited at a high level of generality that is merely used to facilitate the abstract idea. Similar arguments as presented in claim 1 are applicable here.  
  As the limitations of claims 14, 15, 16, 17 and 18 are similar to the limitations of claims 3, 4, 7,8 and 11, respectively, similar arguments as presented for claims 3, 4, 7, 8 and 11 are applicable. 
   In sum, the dependent claims 2-11 and 13-18 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 

Independent claim 19, at its core, recites the abstract idea 
    transmitting,…, a payment authorization request…, wherein a transaction
override trigger is identified for payment transaction splitting…when a first account of a user is unable to tender a total payment amount in the payment authorization request or when the total payment amount exceeds a predetermined threshold;
    receiving…, one or more alternate payment options…;
   receiving a selection of at least one of the one or more alternate payment options
provided by the user;
    transmitting the selection of the at least one of the one or more alternate payment options… and
    receiving,…, a response to the payment authorization request, wherein the response to the payment authorization request is based at least in part on the selection of the at least one of the one or more alternate payment options.

    Here, the recited abstract idea falls within one or more of the three enumerated
categories of patent ineligible subject matter (MPEP §2106.04), namely, certain methods of organizing human activity, which includes sub-categories of fundamental economic practices or principles and/or commercial interactions (e.g., in the claim: determining to split a transaction that is the subject of a payment authorization request, providing payment options from which a user chooses and on which a response to the authorization request is based).  The recited computing components – i.e. computer (merchant), network (payment processing) – do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea. (Step 2A Prong 1: Yes)

Step 2A Prong 2
   The judicial exception is not integrated into a practical application.  The claim recites additional elements – computer (merchant), (payment processing) network, transaction override system, graphical user interface. These computing elements are recited at a high-level of generality (e.g., see specification, paragraphs 28, 29, 33, 40, 53, 65, 67, figs. 1D, fig. 2) such that these elements are merely used as tools to facilitate the abstract idea. (MPEP 2106.05(f))  
   Claim 19 further recites the additional element – displaying…providing the one or more alternate payment options to the user, which recites insignificant extra-solution activity to the judicial exception – i.e., displaying data.(MPEP 2106.05(g))   This activity is incidental to the primary process (performance of the abstract idea) (see MPEP 2106.05(g)) and does not impose any meaningful limits on practicing the abstract
idea.  
   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application as it  do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea without a practical application. (Step 2A-Prong 2: No).

Step 2B
    Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  When considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements – computer (merchant), (payment processing) network, transaction override system, graphical user interface - merely recite use of computer devices as tools to facilitate performance of the abstract idea, where applying a computer as a tool is not indicative of significantly more.  
    Regarding the displaying limitation identified as insignificant extra-solution activity, as stated in MPEP 2106.05(d), a factual determination is required to support a
conclusion that an additional element (or combination of additional elements) is well-
understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368
(Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, the “displaying” limitation does not amount to significantly more than the abstract idea, because the courts have found the concept of mere data display to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
   Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea.  (Step 2B – No).
    Dependent claim 20 further defines the abstract idea recited in claim 19 by further describing the information about payment options for a user. 
   For the reasons presented above, claims 1-20 are not patent-eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-4 and 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Aaltonen et al. (U.S. 2011/0125633) in view of Todd (U.S. 2012/0101882).
   Re claim 1:  Aaltonen shows a computer implemented method for payment transaction splitting in an electronic payment network, the method comprising:
    transmitting, from a merchant computer, a payment authorization request via a
first communication path in a payment processing network
(para 38…At step S200, the CH (clearinghouse) receives a request for a transaction from the POS terminal 102 (which is coupled with a merchant system, para 47). The request typically comprises data indicating an amount of funds required for a transaction…    The communication path is from the POS to the clearinghouse to payment service provider…) 

   wherein a transaction override trigger is identified for payment transaction splitting by a transaction override system in the payment processing network when a first account of a user is unable to tender a total payment amount in the payment authorization request 
(para 39, showing CH computer (interpreted as the transaction override system that has a functionality to identify if an account has sufficient funds) in the payment processing network (the network includes the CH and payment service provider (para 43)) accesses database with user preferences such as order of preference for allocating funds in conjunction with para 44 - …some users may specify that funds are only to be allocated from a mobile telephone operator 114 account in the case that there are insufficient funds available from other accounts.  This determination of insufficient funds is interpreted as a transaction override trigger as a preference that shows using a second account to complete a transaction when it has been determined that insufficient funds are available in a first account.  A further example in para 54 shows…assume that the user profile information for the relevant user indicates that the majority of funds required for a transaction are to be taken from the bank account, with the mobile telephone operator 114 account only being used in cases where the balance of the bank account is insufficient.)  or when the total payment amount exceeds a predetermined threshold;

  receiving, by the merchant computer, a response to the payment authorization
request, wherein the response to the payment authorization request is based at least in
part on the transaction override approval (paras 52 and 53 first indicate a $30 transaction with a bank account only having $20.   Para 54 shows sending a confirmation to POS terminal after funds from a first account have been authorized followed by funds from a second account being authorized to satisfy a total transaction amount where the user has approved.  E.G, from para 54…the user profile information for the relevant user indicates that the majority of funds required for a transaction are to be taken from the bank account, with the mobile telephone operator 114 account only being used in cases where the balance of the bank account is insufficient. The clearinghouse sends a request to the bank 112 to reserve $20 for transfer from the bank account at step S310; at step S312, the bank 112 sends confirmation of this reservation. The clearinghouse then sends a request to the mobile telephone operator 114 to reserve $10 for transfer from the mobile telephone operator account at step S314. At step S316, the mobile telephone operator 114 sends confirmation of this reservation. Since all necessary funds have been reserved, the clearinghouse sends a confirmation to the POS terminal 102 that the $30 transaction has been authorized.)

    Aaltonen does not expressly show but Todd shows 
    receiving by the merchant computer, a request for a transaction override approval (para 19…showing a merchant computer (POS location) through which user interacts with para 46…showing user has set rule to use that if an elected payment method will overdraw the account from which payment is desired, a back-up account is charged the balance  in conjunction with para 47 and fig 2A(201A)…showing where a user has chosen a first card for payment, funds are insufficient (205A) and a payment option list is presented (201A) for user to choose an additional account for payment, where the request for transaction override approval is interpreted as the presenting of other accounts for a user to choose due to insufficient funds of a first account ) 
   via a second communication path that is different than the first communication path (para 47, fig 1, showing communicating from computer systems (that may be 110-113) back through system 100 to present accounts on user interface 108 (front end terminal(merchant)), 
   wherein the transaction override approval is provided by the user (para 47 showing where user selects payment option);

     transmitting a response to the transaction override approval
(para 49, showing where the response to the approval is interpreted as a payment instruction request from computer system 100 to an account designated as approved for acquiring funds…In step 201B, computer system 100 preferably sends an appropriate payment request through network 107 to the appropriate external account servers 110-113.) 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transaction processing based on acquiring funds from multiple accounts as in Aaltonen by the process of Todd that shows the details required for a user to proceed with a process that splits a transaction amount between approved accounts.  One of ordinary skill would have been motivated to make the modification to allow a user to seamlessly draw funds from any number of external financial accounts to perfect payment at a point of sale (Todd, para 2).

   Re claim 2:   Aaltonen in view of Todd shows the method of claim 1.
    Aaltonen further shows wherein the request for the transaction override approval comprises a first cascaded partial payment authorization request (para 57, where the request to confirm that funds may be allocated from an account is interpreted as a request to authorize a partial payment from a first account, i.e., the first cascaded partial payment authorization request.  Para 54 shows an indication of a user having authorized a partial payment authorization request by the performance of a payment request being sent to a first account at a bank -  The CH 104 sends a request to the bank 112 to reserve $20 for transfer from the bank account at step S310).  
   Re claim 3:  Aaltonen in view of Todd shows the method of claim 2.
   Aaltonen further shows wherein a response to the transaction override request comprises an approval of the first cascaded partial payment authorization request (paras 57 and 54 from claim 2, where para 54 shows an example of a response being made to payment request after user has authorized the account where the first account does not have sufficient funds for a $30 transaction -  The CH 104 sends a request to the bank 112 to reserve $20 for transfer from the bank account at step S310; at step S312, the bank 112 sends confirmation of this reservation).  
   Re claim 4: Aaltonen in view of Todd shows the method of claim 3. 
  Aaltonen further shows receiving a second cascaded partial payment authorization request in response to the approval of the first cascaded partial payment authorization request and communicating an approval of the second cascaded partial payment authorization request (para 54, showing first going through a first account and getting authorization for a certain amount less than the total transaction amount and then requesting and getting approval from a second account to complete the transaction… where para 54 shows an example of that payment request being made after a user has authorized the account where the first account does not have sufficient funds for a $30 transaction -  The CH 104 sends a request to the bank 112 to reserve $20 for transfer from the bank account at step S310; at step S312, the bank 112 sends confirmation of this reservation. The CH 104 then sends a request to the mobile telephone operator 114 to reserve $10 for transfer from the mobile telephone operator account at step S314. At step S316, the mobile telephone operator 114 sends confirmation of this reservation.).

   Re claim 8: Aaltonen in view of Todd shows the method of claim 1.
   Todd further shows:
     displaying, by the merchant computer, a graphical user interface for providing the request for the transaction override approval 
(para 19…Front-end terminal 108 is preferably provided so consumers can interact with the multi-account payment consolidation system and process at a point-of-sale, and may be utilized to access the computer system 100 through the network connection 107. Front-end terminals 108 are preferably installed at point-of-sale locations …preferably has a screen and interface for interacting with consumers…screen may display a graphical user interface (GUI) that allows a consumer to access a plurality of inputs and menus, all directed to present the consumer with their financial account information and enable payment for goods and services and para 41… In step 201A (fig 2A), the front-end terminal 108 may display a graphical user interface screen wherein the consumer can select a payment option.); 
     receiving, by the merchant computer, the transaction override approval from the user in response to displaying the graphical user interface (para 41… In step 201A (fig 2A), the front-end terminal 108 may display a graphical user interface screen wherein the consumer can select a payment option in conjunction with para 47… If the multi-account payment consolidation system and process determines the payment scheme is not serviceable (in step 205A), then it may return to step201A to allow the consumer to select a new payment scheme).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the transaction processing based on acquiring funds from multiple accounts as in Aaltonen and the process of Todd that shows the details required for a user to proceed with a process that splits a transaction amount between approved accounts by the display of account choice information of Todd. One of ordinary skill would have been motivated to make the modification to allow ease of use for a user to facilitate a transaction at a point of sale. 
   Re claim 9:  Aaltonen in view of Todd shows the method of claim 1. 
  Todd further shows wherein the transaction override approval is provided by the user in response to a message sent to a mobile device of the user (para 19 showing the interfacing device may be a user mobile device… Front-end terminal 108 is preferably provided so consumers can interact with the multi-account payment consolidation system and process at a point-of-sale, and may be utilized to access the computer system 100 through the network connection 107…a user's mobile phone may be utilized as a mobile terminal, with the user completing the transaction on a mobile phone application, the results of which may be forwarded to a receiving terminal…) 
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the transaction processing based on acquiring funds from multiple accounts as in Aaltonen and the process of Todd that shows the details required for a user to proceed with a process that splits a transaction amount between approved accounts by the requested approval of the fund allocation from accounts as in Todd. One of ordinary skill would have been motivated to make the modification to confirm a user’s choices at the time of a transaction. 
   Re claim 10:  Aaltonen in view of Todd shows the method of claim 1. 
   Todd further shows wherein the response to the transaction override approval authorizes splitting the total payment amount into a first partial payment amount to be applied to the first account of the user and at least a second partial payment amount to be applied to a second account of the user (para 49, showing where the response to the approval is authorizations for partial payments from designated accounts… In step 201B, computer system 100 preferably sends an appropriate payment request through network 107 to the appropriate external account servers 110-113. For example, if the consumer requests a total bill to be split evenly between a credit card account, a bank/debit card account and a money transfer service, computer system 100 preferably sends three separate payment instructions, one to the relevant credit card account 110, one to the money transfer service 111 and one to bank account 112. In turn, computer system 100 preferably receives a payment confirmation from each external account server 110-113 to which it has sent a payment instruction.)
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the transaction processing based on acquiring funds from multiple accounts as in Aaltonen and the process of Todd that shows the details required for a user to proceed with a process that splits a transaction amount between approved accounts by the continued processing in response to approval of the fund allocation from accounts as in Todd. One of ordinary skill would have been motivated to make the modification to allow a user to seamlessly draw funds from any number of external financial accounts to perfect payment at a point of sale (Todd, para 2).
   Re claim 11:   Aaltonen in view of Todd shows the method of claim 10.
   Todd further shows wherein the second account is an installment payment account (para 47, showing account user may choose as a second account is a loan). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the transaction processing based on acquiring funds from multiple accounts as in Aaltonen, the process of Todd that shows the details required for a user to proceed with a process that splits a transaction amount between approved accounts and the continued processing in response to approval of the fund allocation from accounts as in Todd by the option of using a second loan account as in Todd. One of ordinary skill would have been motivated to make the modification to allow a user to seamlessly draw funds from any number of external financial accounts to perfect payment at a point of sale (Todd, para 2).

   Re claims 12, 14, 15, 16, 17 and 18: the limitations closely parallel the limitations of claims 1, 3, 4, 7, 8 and 11, respectively, and are therefore rejected under a similar rationale.   

   Re claim 13:  Aaltonen in view of Todd shows the merchant computer of claim 12.   Aaltonen further shows wherein the merchant computer comprises a point of sale terminal (para 47, POS terminal 102 coupled with a merchant system). 

   Re claim 19:  Aaltonen shows a computer implemented method for payment transaction splitting in an electronic payment network, the method comprising:
     transmitting, from a merchant computer, a payment authorization request via a
first communication path in a payment processing network
(para 38…At step S200, the CH (clearinghouse) receives a request for a transaction from the POS terminal 102 (which is coupled with a merchant system, para 47). The request typically comprises data indicating an amount of funds required for a transaction…    The communication path is from the POS to the clearinghouse to payment service provider…) 
   wherein a transaction override trigger is identified for payment transaction splitting by a transaction override system in the payment processing network when a first account of a user is unable to tender a total payment amount in the payment authorization request (para 39, showing CH (interpreted as the transaction override system that has a functionality to identify if an account has sufficient funds) in the payment processing network (the network includes the CH and payment service provider (para 43)) accesses database with user preferences such as order of preference for allocating funds in conjunction with para 44 - …some users may specify that funds are only to be allocated from a mobile telephone operator 114 account in the case that there are insufficient funds available from other accounts.  This determination of insufficient funds is interpreted as a transaction override trigger as a preference that shows using a second account to complete a transaction when it has been determined that insufficient funds are available in a first account.  A further example in para 54 shows…assume that the user profile information for the relevant user indicates that the majority of funds required for a transaction are to be taken from the bank account, with the mobile telephone operator 114 account only being used in cases where the balance of the bank account is insufficient.) or when the total payment amount exceeds a predetermined threshold;   

receiving, by the merchant computer, a response to the payment authorization
request, wherein the response to the payment authorization request is based at least in
part on the selection of the at least one of the one or more alternate payment options
(paras 52 and 53 first indicate a $30 transaction with a bank account only having $20.   Para 54 shows sending a confirmation to POS terminal after funds from a first account have been authorized followed by funds from a second account being authorized to satisfy a total transaction amount where the user has approved.  E.G, from para 54…the user profile information for the relevant user indicates that the majority of funds required for a transaction are to be taken from the bank account, with the mobile telephone operator 114 account only being used in cases where the balance of the bank account is insufficient. The clearinghouse sends a request to the bank 112 to reserve $20 for transfer from the bank account at step S310; at step S312, the bank 112 sends confirmation of this reservation. The clearinghouse then sends a request to the mobile telephone operator 114 to reserve $10 for transfer from the mobile telephone operator account at step S314. At step S316, the mobile telephone operator 114 sends confirmation of this reservation. Since all necessary funds have been reserved, the clearinghouse sends a confirmation to the POS terminal 102 that the $30 transaction has been authorized.)

    Aaltonen does not expressly show but Todd shows 
    receiving by the merchant computer, one or more alternate payment options (para 19…showing a merchant computer (POS location) through which user interacts with para 46…showing user has set rule to use that if an elected payment method will overdraw the account from which payment is desired, a back-up user account is charged the balance  in conjunction with para 47 and fig 2A (201A) …showing where a user has chosen a first card for payment, funds are insufficient (205A) and a payment option list is presented (201A) for user to choose an additional account for payment, where the request for transaction override approval is interpreted as the presenting of other accounts for a user to choose due to insufficient funds of a first account ) 
     via a second communication path that is different than the first communication path (para 47, fig 1,  showing communicating from computer systems (that may be 110-113) back through system 100 to present accounts on user interface 108 (front end terminal  (merchant));
  displaying, by the merchant computer, a graphical user interface providing the
one or more alternate payment options to the user (para 41… In step 201A (fig 2A), the front-end terminal 108 may display a graphical user interface screen wherein the consumer can select a payment option in conjunction with para 47, fig 1, … showing present accounts on user interface 108 (front end terminal (merchant)) after communicating from computer systems (that may be 110-113) back through system 100 and also reciting…If the multi-account payment consolidation system and process determines the payment scheme is not serviceable (in step 205A), then it may return to step201A to allow the consumer to select a new payment scheme);
   receiving a selection of at least one of the one or more alternate payment options
provided by the user (para 47 and fig 2A(201A)…showing where a user has chosen a first card for payment, funds are insufficient (205A) and a payment option list is presented (201A) for user to choose an additional account for payment, where the request for transaction override approval is interpreted as the presenting of other accounts for a user to choose due to insufficient funds of a first account and showing where user selects payment option(s));
   transmitting the selection of the at least one of the one or more alternate
payment options to the transaction override system (para 47 showing choice of account(s) and para 48-50, where requests for payment from accounts and authorizations then indicate that the options were communicated to the override system).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transaction processing based on acquiring funds from multiple accounts as in Aaltonen by the process of Todd that shows the details required for a user to proceed with a process that splits a transaction amount between approved accounts.  One of ordinary skill would have been motivated to make the modification to allow a user to seamlessly draw funds from any number of external financial accounts to perfect payment at a point of sale (Todd, para 2).
     Re claim 20: Aaltonen in view of Todd shows the method of claim 19.
     Aaltonen further shows wherein the one or more alternate payment options comprises a first cascaded partial payment authorization request, and a second cascaded partial payment authorization request that is displayed in response
to a user-approval of the first cascaded partial payment authorization request  (para 54, showing first going through a first account and getting authorization for a certain amount less than the total transaction amount and then requesting and getting approval from a second account to complete the transaction… where para 54 shows an example of that payment request being made after a user has authorized the account where the first account does not have sufficient funds for a $30 transaction -  The CH 104 sends a request to the bank 112 to reserve $20 for transfer from the bank account at step S310; at step S312, the bank 112 sends confirmation of this reservation. The CH 104 then sends a request to the mobile telephone operator 114 to reserve $10 for transfer from the mobile telephone operator account at step S314. At step S316, the mobile telephone operator 114 sends confirmation of this reservation.).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Aaltonen in view of Todd and further in view of Bishop et al. (U.S. 2009/0265249).
   Re claim 5:  Aaltonen in view of Todd shows the method of claim 1.   
   Altonen and Todd do not expressly show but Bishop shows wherein receiving, at the merchant computer, a response to the payment authorization request comprises receiving a denial following a determination that a final cascading account associated with the first account does not have a balance sufficient to cover a remaining transaction balance (para 142…If partial payment is authorized, the POS device may be notified…and the POS device may request payment authorization from other payment systems until the full…amount has been aggregately authorized…, or, after every available candidate payment system has been queried, full payment authorization is unattainable and the transaction cancelled). 
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transaction processing based on acquiring funds from multiple accounts as in Aaltonen and the process of Todd that shows the details required for a user to proceed with a process that splits a transaction amount between approved accounts by the process of Bishop that shows transaction approval may not occur.  One of ordinary skill would have been motivated to make the modification to ensure that the transaction process allows for any number of external financial accounts’ inability to perfect payment at a point of sale. 

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Aaltonen in view of Todd and further in view of Guyot (U.S. 2014/0114777).
  Re claim 6:  Aaltonen in view of Todd shows the method of claim 1. 
  Aaltonen and Todd do not expressly show but Guyot shows wherein the request for the transaction override approval includes an advertising offer that is different from the transaction override approval request (abstract, para 37 and 45…showing including an offer (e.g., coupon) as payment option presented to a user). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transaction processing based on acquiring funds from multiple accounts as in Aaltonen and the process of Todd that shows the details required for a user to proceed with a process that splits a transaction amount between approved accounts by the process of Guyot that also presents advertisements to a user.  One of ordinary skill would have been motivated to make the modification to allow for a user to have the opportunity to select payment methods that provide a benefit to them.   
    Re claim 7: Aaltonen in view of Todd and further in view of Guyot shows the method of claim 6.
    Todd further shows wherein transmitting a response to the transaction override request comprises transmitting an acceptance of the transaction override approval request (from claim 1, para 49, showing where the response to the approval is interpreted as a payment instruction request from computer system 100 to an account designated as approved for acquiring funds…In step 201B, computer system 100 preferably sends an appropriate payment request through network 107 to the appropriate external account servers 110-113).  
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transaction processing based on acquiring funds from multiple accounts as in Aaltonen and the process of Todd that shows the details required for a user to proceed with a process that splits a transaction amount between approved accounts by the process of Todd wherein a user responds to implement a split of transaction costs. One of ordinary skill would have been motivated to make the modification to allow for a user to determine a desired payment method.   
  Guyot further shows an acceptance of the advertising offer (abstract, para 37 and 45…showing including an offer (e.g., coupon) as payment option presented to a user and acceptance). 
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transaction processing based on acquiring funds from multiple accounts as in Aaltonen, the process of Todd that shows the details required for a user to proceed with a process that splits a transaction amount between approved accounts and the process of Todd wherein a user responds to implement a split of transaction costs by the acceptance of an offer on account as in Guyot.  One of ordinary skill would have been motivated to make the modification to allow for a user to have the opportunity to select payment methods that provide a benefit to them.   

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696